Citation Nr: 1449753	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-00 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Virtual VA paperless claims processing system includes documents that are pertinent to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system includes documents that are pertinent to the issues on appeal.


FINDING OF FACT

The Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for the assignment of an increased initial evaluation of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in November 2009.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's increased rating claim, as a March 2011 rating decision granted the Veteran's claim of service connection for PTSD, such claim is now substantiated.

His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2013).

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.

Specifically, an October 2011 Statement of the Case (SOC), under the heading 'Pertinent Laws; Regulations; Rating Schedule Provisions,' set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.

With respect to the duty to assist, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.

Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and a private psychologist's examination report.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in October 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  

The Veteran was scheduled for an additional VA examination in March 2012; however, the Veteran failed to report for this examination and refused to allow VA to re-schedule the examination.

This claim initially came before the Board in December 2013, at which time it was remanded to the RO for consideration of recently submitted evidence and to re-adjudicate the issue on appeal.  The RO re-adjudicated the claim in a March 2013 Supplemental Statement of the Case.  

The Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).    

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Laws and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2013).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment,
mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

10 percent - Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Analysis

As an initial matter, the Veteran's service-connected PTSD is currently rated at 30 percent disabling.  

As noted above, the assignment of a 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

However, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

The record indicates the Veteran's symptomatology is manifested by a chronic sleep impairment, irritability, depression, hypervigilance, and an exaggerated startle response.

The Board has considered the Veteran's entitlement to a 50 percent disability rating, however, as detailed below, the evidence does not indicate that this higher evaluation is warranted.

During a May 2010 private psychiatric consultation, the Veteran reported a history of being involved in physical altercations during his occupation as security at a nightclub.  The Veteran also reported that he had obtained a different job as a Veterans Service Officer.  The Veteran reported symptoms of avoidance of public places, hypervigilance, anxiety, sleep disturbance, and frequent irritability.  The Veteran underwent testing during this consultation; the examining psychologist noted that the results indicated probable exaggeration of symptoms, likely due to a cry for help.  The examiner assigned a GAF score of 53.

A March 2011 initial VA Mental Health consultation note shows the Veteran received counseling for symptoms of his PTSD.  The Veteran reported symptoms of decreased interest in activities and persistent symptoms of depression.

The Veteran received a VA examination in October 2011.  During this examination the Veteran reported hypervigilance, irritability, and exaggerated startle response.  The Veteran denied suicidal or homicidal ideation.  The examiner noted that the Veteran's reliability and credibility were questionable due to the Veteran readily endorsing every symptom, remarking "every day, all the time" as to frequency of the symptoms.

A mental status examination showed the October 2011 VA examiner noted the Veteran experiences depressed mood, anxiety, panic attacks that occur weekly or less often, a chronic sleep impairment, feelings of hopelessness, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran was casually attired, neatly groomed, and his speech was clear.  The Veteran's mood and affect were constrained and his thoughts were logical and goal oriented.  This examiner assigned a GAF score of 60.  See October 2011 VA examination report.

As noted above, the Veteran was scheduled for an additional VA examination in March 2012; however, the Veteran failed to report for this examination and refused to allow VA to re-schedule the examination.

A March 2012 VA mental health assessment shows the Veteran was experiencing ongoing PTSD symptoms, including severe anger and suicidal ideation with vague plans, but no intent.  The Veteran reported improved sleeping habits with medication, but also reported drinking to excess on a weekly basis.

A May 2012 VA mental status examination shows the Veteran no longer reporting any suicidal ideation.  He appeared alert, oriented, pleasant and in a rather upbeat demeanor.  Mood was better and affect was noted in the full range.  A GAF score of 58 was continued.

A January 2013 VA mental status examination shows the Veteran was alert, oriented, animated, with speech loud and mood "more depressed.  The staff psychiatrist noted affect was full range with thought form logical and goal-directed with no suicidal ideation and good insight and judgment.  Significantly, the Veteran was noted to have recently experienced a grand mal seizure.  A GAF score of 58 was continued.

A March 2013 VA mental health progress note shows the Veteran reported variable mood since his last psychiatric treatment.  The Veteran also reported memory lapses in months of December and January that he attributed to a grand mal seizure that he had experienced in December 2012.  The Veteran was noted to be alert and fully oriented, able to verbalize feelings and concerns openly, and he exhibited a euthymic mood state with congruent affect.  The VA clinical social worker noted the Veteran was a low risk of self-harm evident by his verbal statements.  A GAF score of 58 was continued.

An August 2013 VA mental health progress note shows the Veteran reported an improved mood state with less irritability.  The Veteran's thought process was clear and his thought content was unremarkable.  The Veteran reported he took his aggression out with physical fights, but he quit his job as a bouncer in 2007 when he "lost control" and excessively beat up a customer.  The Veteran reported playing in a rock band and that he was employed as a case manager in Child Support Services.  The Veteran had started a 3 month medical leave of absence for medical testing and rehabilitation.  The Veteran reported he has been dating his current girlfriend for four years and living with her for three years.  A GAF score of 58 was continued.

As noted above, an evaluation of 50 percent for PTSD requires evidence of: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

The Board finds no evidence of flattened affect, circumstantial, circumlotory, or stereotyped speech contained in the record.  The above referenced treatment records, VA examination, and private psychiatric examination show the Veteran has presented with an appropriate affect in counseling and examination settings.  Additionally, the Veteran has not manifested symptoms such as panic attacks on a frequency of more than once a week.  

There is no evidence of record indicating symptoms such as any difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking that are attributable to the service-connected PTSD.  Throughout the record of evidence, the Veteran's organization of thought appeared logical, coherent and goal directed.  

There is no evidence that the Veteran's disturbances of motivation and mood are productive of an occupational or social impairment of the degree contemplated in the 50 percent evaluation of his PTSD.  In the private psychiatric examination, the VA examination, and VA treatment records, the Veteran has reported a positive relationship with his girlfriend, positive interactions with his family, and participation in social activities with others such as playing in a rock band.  See VA mental health treatment note dated August 2013.

Further, while the record of evidence show that the Veteran's symptoms of PTSD result in some difficulty in adapting to stressful circumstances, including work or a worklike setting, the record shows that the Veteran has maintained employment throughout the appellate period.  

The Board recognizes that the Veteran has demonstrated some of the symptoms specified in the 50 percent rating criteria, such as infrequent suicidal ideation, panic attacks, and disturbances of mood and motivation.  However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

While the VA examination, private treatment records, and VA treatment records reveal the Veteran has disturbances in motivation and mood, the Veteran has been successful in establishing and maintaining effective social relationships, managing his financial benefits, and maintaining employment.  See October 2011 VA examination report.

Further, the Board has considered factors outside the specific ratings criteria, such as the Veteran's isolation and propensity for physical altercations.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

Under Mauerhan, supra, an analysis of the Veteran's PTSD symptoms is not limited to those mentioned in the ratings criteria, and the Board has considered factors outside of the specific ratings criteria, such as the Veteran's irritability and isolation.  

As to occupational impairment, the Veteran has indicated that that his PTSD symptoms caused him difficulty in his work as a Veterans Service Officer due to the claims of other veterans causing him to re-experience stressful events from his service.  Additionally, the Veteran noted that occasionally his irritability would cause difficulties with his supervisors.  However, the record of evidence does not indicate that the Veteran experienced symptoms that prevented him from maintaining employment throughout the appellate period.  

While the October 2011  VA examination, VA treatment records, and private psychiatric consultation reveal that the Veteran has chronic sleep impairment, irritability, depression, hypervigilance, and an exaggerated startle response, the record of evidence shows the Veteran reported working as a Veterans Service Officer and a case manager for Child Support Services.  

Thus, the Board finds the evidence indicates that the Veteran manifested an occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks rather than reduced reliability or productivity in his occupation due to his PTSD symptoms.

As to social impairment, the Veteran has reported in treatment records and the October 2011 VA examination report that he has a stable relationship with his girlfriend, that he enjoys socializing and playing in a rock band, and goes hunting with friends.  Thus, while the Veteran may have had some social impairment, the Veteran's symptoms result in no more than an occasional decrease in social functioning as the evidence shows that he is able to establish and maintain social relationships.

During the October 2011 VA examination, the VA examiner stated that the Veteran's psychiatric symptoms would "produce occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication."  Such a finding corresponds to a 30 percent evaluation under the rating criteria.  

The Board does observe that the Veteran has been assigned a Global Assessment of Functioning (GAF) score between 53 to 60.  These GAF scores reflect moderate symptoms.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).

While the Board has considered the degree of functioning as evidenced by these reported scale scores, they are but one factor for consideration in assigning a rating in this case.  

The factors listed above, such as, the Veteran's continued employment as a Veterans Service officer and then in Child Support Services show that he did not have reduced reliability or productivity in his occupation due to his PTSD symptoms.  

Further, the Veteran has reported he has a stable relationship with his girlfriend, family, and friends, which indicates he is able to establish and maintain social relationships. 

Therefore, the Board finds that an initial disability rating in excess of 30 percent is not warranted.

Extraschedular Evaluation

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  

In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115 .  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.   

The first Thun element is not satisfied here.  The Veteran's service-connected PTSD is manifested by hypervigilance, irritability, social isolation, and depression.  These complaints, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic code in the rating schedule corresponding to mental disabilities provides disability rating based on these complaints, among other things.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

Given the ways in which the rating schedule contemplates mental disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  

In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected PTSD has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In summary, the Board concludes that the evidence supports an initial rating of 30 percent for the Veteran's service-connected PTSD.  


ORDER

Entitlement to an initial evaluation of in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


